FILED: QUEENS COUNTY CLERK 10/21/2020
                           09/25/2020 08:24
                                      10:36 AM                                                                                                                                               INDEX NO. 716804/2020
          Case
NYSCEF DOC. NO. 1:20-cv-05064-FB-VMS
                 1
                 3                   Document 1-1 Filed 10/21/20 PageRECEIVED
                                                                      1 of 7 PageID #: 6 10/21/2020
                                                                               NYSCEF:   09/25/2020


                                                                               EXHIBIT A
           SUPREME                  COURT                OF THE        STATE            OF    NEW YORK                                            Index         No.:
           COUNTY                 OF QUEENS                                                                                                       Date        Purchased:
           _______-----__..-------------------                                                                   -----------X
          TERESA                 ANSLEY,                                                                                                          SUMMONS


                                            Plaintiff,                                                                                            Plaintiff            designates              QUEENS

                                                                                                                                                  County              as the        place      of trial.
                               -against-

                                                                                                                                                  The       basis        of    venue          is:

          STAPLES,                 INC.,                                                                                                          Plaintiff's             residence.


                                            Defendant.                                                                                            Plaintiff           resides         at:
          -----------                      --                                                    ------------------X                              141-11          116th          Avenue

                                                                                                                                                  Jamaica,             New          York        11436

                                                                                                                                                  County          of     Queens

          To      the    above-named                     Defendant:


                         You        are     hereby          summoned               to answer           the     complaint                  in this       action,          and        to serve        a copy        of
          your       answer,         or,    if the        complaint          is not    served         with       this    summons,                   to serve             a notice           of appearance
          on     Plaintiff's          attorneys            within     twenty          days    after      the      service            of this        summons,                  exclusive             of the     day
          of     service,         where         service         is made       by   delivery           upon        you      personally                 within           the       state,      or,    within        30
          days      after       completion             of service,        where        service        is made           in any            other      manner.              In case           of your     failure
         to    appear          or answer,             judgment        will      be taken         agaiñst          you         by     default          for       the     relief       demanded                in the
         complaint.


                                                                                                                                     /'
         Dated:         New         York,        New        York
                        September               22,      2020




                                                                                                 Ronny            Solomon,                 Esq.
                                                                                                 LAW           OFFICES                    OF
                                                                                                 MICHAEL                    S. LAMONSOFF,                                PLLC
                                                                                                 Attorneys              for        Plaintiff
                                                                                                 Financial              Square            at 32       Old        Slip,        8th     Floor

                                                                                                 New         York,         New            York        10005

                                                                                                 (212)         962-1020

                                                                                                 Our      File      No.:           29840


         To:

         STAPLES,                 INC.
         c/o     CORPORATION                           SERVICE            COMPANY
         80 STATE                STREET
         ALBANY,                 NEW YORK                    12207




                                                                                   EXHIBIT A
                                                                                                 1 of 7
FILED: QUEENS COUNTY CLERK 10/21/2020
                           09/25/2020 08:24
                                      10:36 AM                                                                                                                                                   INDEX NO. 716804/2020
          Case
NYSCEF DOC. NO. 1:20-cv-05064-FB-VMS
                 1
                 3                   Document 1-1 Filed 10/21/20 PageRECEIVED
                                                                      2 of 7 PageID #: 7 10/21/2020
                                                                               NYSCEF:   09/25/2020




             SUPREME                     COURT                   OF THE           STATE              OF     NEW YORK
             COUNTY                    OF QUEENS
             ___.·----------------------                                 ----------                                    ---------------X
             TERESA                   ANSLEY,                                                                                                                Index        No.:



                                                    Plaintiff,                                                                                               VERIFIED                    COMPLAINT

                                 -against-



             STAPLES,                   INC.,


                                                 Defendant.
            -----                              -------------------------                                    ------       --               ----X


                           Plaintiff            TERESA                   ANSLEY,                 by        her       attorneys,           LAW                OFFICES               OF       MICHAEL                          S.



          LAMONSOFF,                               PLLC,           complaining                 of     Defendant               STAPLES,                    INC.,         respectfully              alleges,         upon


          information                  and     belief:


                           1.                That       at all     times         hereinafter              mentioned,               Plaintiff          TERESA               ANSLEY                 was,       and      still



          is, a resident               of     the     County             of    Queens,         State        of New            York.


                        2.                  That       at all      times         hereiñãfter              mentioned,               Defendant                STAPLES,                INC.,         was,       and      still



         is, a foreign                corporation                 duly        organized             and     existing          under,           and     by     virtue,       of the        laws      of the         State


         of Delaware.


                       3.                   That       at all      times         hereinafter              mentioned,               Defendant                 STAPLES,               INC.          was,    and        still



         is, a foreign                corporation                duly         authorized            to do        business           in the        State       of New         York.


                       4.                   That       at all      times        hereinafter               mentioned,               Defendant                 STAPLES,               INC.         was,     and        still



         is, a domestic                 corporation                 organized              and       existing          under,         and       by     virtue,       of    the     laws      of     the      State       of


         New        York.


                       5.                   That       at all     times         hereinafter               mentioned,               Defendant                STAPLES,                INC.         was,     and        still



         is, duly       authorized                  to transact               business         in the        County           of     Queens,            State     of New            York.



                       6.                That         at all      times        hereinafter            mentioned,                Defendant               STAPLES,                  INC.       maintained                 an


         office      for        the    transaction                of business              in the         County         of    Queens,               State     of New            York.




                                                                                                             2 of 7
FILED: QUEENS COUNTY CLERK 10/21/2020
                           09/25/2020 08:24
                                      10:36 AM                                                                                                                                                INDEX NO. 716804/2020
          Case
NYSCEF DOC. NO. 1:20-cv-05064-FB-VMS
                 1
                 3                   Document 1-1 Filed 10/21/20 PageRECEIVED
                                                                      3 of 7 PageID #: 8 10/21/2020
                                                                               NYSCEF:   09/25/2020




                       7.                That          at all           times         relevant,            Defendant            STAPLES,               INC.        owned         the    premises          located


           at 91-30         Van       Wyck             Expressway,                          Jamaica,         New         York         11418.


                       8.                That          at all           times         relevant,            Defendant                STAPLES,            INC.         leased       the     aforementioned


          premises.


                       9.                That              at         all          times         relevant,               Defendant              STAPLES,                  INC.           maintained                the


          aforementioned                  premises.


                       10.               That              at          all         times          relevant,              Defendant                  STAPLES,               INC.           controlled            the


          aforementioned                  premises.


                       11.             That                at          all          times           relevant,             Defendant                 STAPLES,                  INC.           managed            the


          aforementioned                  premises.


                      12.             That            at all times                  relevant,          Defendant              STAPLES,                INC.      operated          the     aforementioned


         premises.


                      13.             That              at         At         all      times           relevant,              Defendant              STAPLES,                 INC.            occupied         the


         aforementioned                   premises.


                      14.             That            at all          times         relevant,          Defendant              STAPLES,                INC.      repaired         the    aforementioned


         premises.


                      15.             That            at     all        times         herein          mentioned,               it    was      the    duty      and    obligation              of   Defendant



         STAPLES,                INC.,          its     agents,               servants,             and/or       employees              to keep        and     maintain          the    aforementioned


         premises           in   a safe,          proper,                    and      good        condition              so   that      the    premises          would         not      be    dangerous            to


         perscñs      lawfully            on said               premises,                  and    to not        permit        said     premises         to become          unsafe            and   dangerous


         to patrons          and/or        customers.


                      16.             That            at        all         times          herein          mentioned,                Defendant              STAPLES,                 INC.,         its   agents,


         servants,      and/or           employees                       negligently                 and     carelessly              maintained,            controlled,          and/or        operated        the




                                                                                                                 3 of 7
FILED: QUEENS COUNTY CLERK 10/21/2020
                           09/25/2020 08:24
                                      10:36 AM                                                                                                                                                                   INDEX NO. 716804/2020
          Case
NYSCEF DOC. NO. 1:20-cv-05064-FB-VMS
                 1
                 3                   Document 1-1 Filed 10/21/20 PageRECEIVED
                                                                      4 of 7 PageID #: 9 10/21/2020
                                                                               NYSCEF:   09/25/2020




           aforementioned                         premises               in    such          a haphazard,                 negligent                manner            as to        cause            the      same            to     become


           and       remain            in    an unsafe,                 improper,                 and      dangerous                 condition,               as well           as a negligent                    and            improper


          condition               of    which              Defendant                 STAPLES,                     INC.         had       due       notice,          or by         the        use      of     reasonable                      care


          and      iñspection                 therein,            might          and         should         have         had      due        notice.


                         17.                 That            on     April              18,        2020,           Plaintiff             TERESA                    ANSLEY                     was           lawfully                 on         the


          aforementioned                          premises.


                         18.                 That          on     April          18,       2020,          while         Plaintiff            TERESA                  ANSLEY                       was        lawfully                  on      the


          aforementioned                          premises              and,         while         walking             down             an   aisle,           was     caused            to    trip         and        be violently


          precipitated                 to the        floor         by     a box            that     was      on the            floor.


                         19.                 That,          as a result               of     the        foregoing,              Plaintiff              TERESA               ANSLEY                       was          caused            to         be


          injured.


                        20.                  That          the     said       accident              and      resulting               injuries            to    Plaintiff          TERESA                     ANSLEY                         was


         caused         solely              and      wholly              by     reason             of     carelessness,                  recklessness,                     and    negligence                     of     Defendant



          STAPLES,                     INC.,           its       agents,          servants,                and/or             employees,                 without            any         negligence                     of        Plaintiff


         TERESA                   ANSLEY                     contributing                  thereto.


                        21.                 That           by     reason          of       the     negligent              actions            of        Defendant             STAPLES,                        INC.,               Plaintiff


         TERESA                   ANSLEY                     was        severely             injured,             bruised            and      wounded,                suffered,              still         suffers,              and        will


         continue            to    suffer            for        some          time         great         physical             pain       and       great          bodily         injuries             and        became                 sick,


         sore,       lame,        and        disabled              and        so remained                   for     a considerable                      length        of time.


                       22.                  That       the        said        accident              and      resulting               injuries           to    Plaintiff          TERESA                      ANSLEY                      was


         caused         solely              and     wholly              by     reason              of     carelessness,                  recklessñêss,                    and     negligence                     of     Defendant



         STAPLES,                  INC.,             its     agents,           servants,                and/or        employees                   in    failing       to provide                   a safe         premises                   for


         patrons        and/or              customers;                  in     failing            and      omitting             to      inspect          said       premises;                in      causing,               allowing,




                                                                                                                     4 of 7
FILED: QUEENS COUNTY CLERK 10/21/2020
                           09/25/2020 08:24
                                      10:36 AM                                                                                                                                          INDEX NO. 716804/2020
          Case
NYSCEF DOC. NO.1:20-cv-05064-FB-VMS
                1
                3                   Document 1-1 Filed 10/21/20 Page RECEIVED
                                                                     5 of 7 PageID #: 1010/21/2020
                                                                               NYSCEF:  09/25/2020




          and      permitting          obstructions              to be,      become,             and        remain        on the         floors;          in failing         to place         barricades,


          signs,       or other       wamings            of the         dangerous          condition,               in causing             the     dangerous            condition;            in creating


          the      hazardous,            unsafe          condition;            in     failing          to     warn        Plaintiff              TERESA                ANSLEY                 and        others



          lawfully        on the        premises           of the        dangerous              and     hazardous               condition;            in creating             a hazard;            in   failing


          to    take     the        proper          precautions             which          would             have         prevented                this      accident             or    minimize              the


          conseqüêñces               thereof;          in failing        to take       notice         of the        unsafe        condition               in a timely             manñêr;          in   failing


          to warn       those       persons          lawfully           on the      premises            of the       unsafe           condition;            and    in failing           to take         proper


          precautions           which         would         have        prevented          this       accident            or minimize                the     consequences                   thereof.


                       23.             That     by      reason        of the        foregoing,              Plaintiff           has    been        damaged             in    a sum         that     exceeds


         the jurisdictional                limits       of all      lower        courts         which         would            otherwise           have       jurisdiction.



                       WHEREFORE,                           Plaintiff        TERESA                     ANSLEY                   demands             judgment                 against         Defendant



         STAPLES,               INC.         in an amount               exceeding          the jurisdictional                     limits         of all     lowers          courts         which        would


         otherwise           have      jurisdiction,             together           with    the       costs         and    disbursements                    of this         action.


         Dated:        New      York,         New        York
                       September              22,    2020




                                                                                                       onny         Solomon,             Esq.

                                                                                                  LAW            OFFICES                OF
                                                                                                  MICHAEL                      S. LAMONSOFF,                           PLLC
                                                                                                  Attorneys               for     Plaintiff

                                                                                                  Financial               Square         at 32       Old      Slip,         8th    Floor

                                                                                                  New          York,           New      York         10005

                                                                                                  (212)         962-1020
                                                                                                  Our        File       No.:      29840




                                                                                                      5 of 7
FILED: QUEENS COUNTY CLERK 10/21/2020
                           09/25/2020 08:24
                                      10:36 AM                                                                                                                                         INDEX NO. 716804/2020
          Case
NYSCEF DOC. NO.1:20-cv-05064-FB-VMS
                1
                3                   Document 1-1 Filed 10/21/20 Page RECEIVED
                                                                     6 of 7 PageID #: 1110/21/2020
                                                                               NYSCEF:  09/25/2020




                                                                         ATTORNEY'S                           VERIFICATION


                          Ronny          Solomon,              an     attorney          duly       admitted           to   practice       before        the      Courts           of     the     State     of


          New        York,         affirms         the     following             to    be true,        under       penalty        of    perjury:        I am        an     attorney             at     LAW

          OFFICES                 OF MICHAEL                         S. LAMONSOFF,                            PLLC,        attorneys          of record          for     Plaintiff            TERESA


          ANSLEY.                 I have       read        the       annexed           SUMMONS                    AND         COMPLAINT                       and        know           the     contents



          thereof,         and     the     same          are   true     to my          knowledge,              except       those      matters         therein         which            are    stated      to


          be     alleged         upon        information               and      belief,        and      as to     those       matters,         I believe           them           to    be     true.     My

          belief,      as to       those       matters           therein         not      stated       upon       knowledge,             is based           upon         facts,        records,          and


         other       pertinent           information                contained          in my         files.


                          This      verification               is made       by        me because              Plaintiff       does      not       reside     and        is not         presently          in


         the     county          wherein        I maintain             my offices.


         Dated:        New         York,       New         York
                       September              22,     2020




                                                                                                     Rodny         Solomon,            Esq.




                                                                                                      6 of 7
FILED: QUEENS COUNTY CLERK 10/21/2020
                           09/25/2020 08:24
                                      10:36 AM                                                                                                                   INDEX NO. 716804/2020
          Case
NYSCEF DOC. NO.1:20-cv-05064-FB-VMS
                1
                3                   Document 1-1 Filed 10/21/20 Page RECEIVED
                                                                     7 of 7 PageID #: 1210/21/2020
                                                                               NYSCEF:  09/25/2020




          Index      No.:


          SUPREME             COURT          OF THE          STATE          OF      NEW YORK
          COUNTY             OF QUEENS




          TERESA            ANSLEY,


                                             Plaintiff,


                                 -against-



          STAPLES,           INC.,


                                             Defendant.




                                                      SUMMONS                and    VERIFIED                 COMPLAINT




                                      LAW        OFFICES              OF     MICHAEL                 S. LAMONSOFF,                                PLLC
                                                                       Attorneys         for    Plaind         ff
                                                    Financial          Square         at 32     Old      Slip,          8th     Floor
                                                                 New        York,      New      York          10005

                                                                              (212)      962-1020




         Pursuant       to 22    NYCRR           130-1.1,       the    undersigned,            an attorney               a        'tted         to practice    in the   Courts
         of the     State    of New      York,     certifies        that,    upon      information            an                ief       and     reasonable     inquiry,    the
         contentions         contained       in the       annexed       document(s)            are     not          i   olou          .




                                                                                      Ronny      Solomon,                Esq.




                                                                                      7 of 7
